El Juez Asociado Sr. Figueras
emitió la opinión del tribunal.
Con fecha veinte y nueve de agosto de 1906, “El Pueblo de Puerto Rico, ’ ’ representado por el fiscal J. Henry Brown, pre-sentó demanda ante la Corte Municipal de Ponce contra Francisco Barnes y otros como herederos de Doña Antonia Plaja y Acosta y alegó que esta señora falleció en Ponce el día diez y seis de septiembre de mil novecientos cuatro, dejando bienes muebles é inmuebles en Puerto Rico por valor de treinta y un mil seiscientos treinta dollars; que por su testamento esos bienes se trasmitieron á sus hijos legítimos, que son los de-mandados ; que esa herencia está pro-indivisa y no se ha nom-brado albace.a; que en diez y seis de septiembre de mil nove-cientos cinco los demandados debían á “El Pueblo de Puerto Rico” por concepto de contribución sobre la dicha herencia la suma de trescientos diez y seis dollars, treinta’ centavos, *29y tal suma ya está debida y no pagada y además los intereses sobre la misma desde el diez y seis de septiembre basta el, pre-sente, á razón del diez por ciento anual ascendente á la canti-dad de treinta dollars y concluye suplicando á la corte que se dicte sentencia á favor del demandante y en contra de los. demandados, condenándoles á pagar la suma de trescientos cuarenta y seis dollars treinta centavos, intereses que se de-venguen y las costas que origine este' pleito.
Los. demandados, por medio de su abogado, Don José Tons Soto, opusieron excepción previa á la demanda por el funda-mento de que no aducía lieclios suficientes para constituir una buena causa de acción y después de argumentada la excepción, por las partes en que parece que se discutió la interpretación que debe darse á los artículos 368 y párrafo Io. del 369, ambos del Código Político, el juez municipal en 27 de septiembre del año próximo pasado, resolvió que la ley y los becbos están á favor de los demandados, bijos de Doña Antonia Plaja y en contra del demandanté “El Pueblo de Puerto Rico” y declara con lugar la excepción previa de no existir una buena causa de acción, sobreseyendo el caso con costas de oficio.
La representación de “El Pueblo de Puerto Rico” estable-ció recurso de apelación para ante la Corte de Distrito de Ponce á la que las partes sometieron el caso sin argumenta-ción y en 19 de noviembre de 1906 se declaró sin lugar la ex-cepción revocando la providencia apelada y se concedieron diez días á los demandados para que contestasen la demanda, imponiéndoles las costas.
Contra esta resolución de la Corte de Distrito de Ponce apelaron los demandados y aquí se lia presentado el récord y ban alegado por escrito las partes la interpretación que en su sentir debe darse á las disposiciones ya citadas del Código Político.
“Examinada la índole de la resolución recurrida no la en-contramos comprendida en caso alguno de los que taxativa-mente enumera el artículo 295 del Código de Enjuiciamiento Civil al determinar las resoluciones de las Cortes de Distrito *30contra las que puede establecerse apelación para ante la Corte Suprpma, pues declarada sin lugar la excepción previa alega-. da, aquella resolución no puede calificarse de definitiva, y por el contrario se deja vía abierta para la celebración del juicio basta llegar á la resolución final, siendo entonces cuando si se interpusiere apelación contra la sentencia que recaiga, aquella resolución se estimará excepcionada por ministerio de la ley al tenor de lo que dispone el artículo 213 del Código citado, y á ella se fiará extensiva también la jurisdicción del tribunal para confirmarla ó revocarla.”
Esto dijo esta Corte Suprema de acuerdo con la opinión del Juez Sr. Hernández, en el caso número 102 dé Francisco Escalona cqntra Gavino Alvaro Dordal y otros, procedente de la Corte de Distrito de San Juan y fallado el 12 de febrero de 1906.
Y como el caso de apelación que nos ocupa es por su índole exactamente igual al que nos referimos, procede que por las mismas razones se declare como entonces, no fiaber lugar á resolver este recurso con las costas á la parte apelante.

Denegado.

Jueces concurrentes: Sres Presidente Quiñones y Asocia-dos, Hernández, MacLeary, y Wolf.